Citation Nr: 1007737	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  08-21 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1969 to July 1971.  Service in the Republic 
of Vietnam is indicated by the record.  The Veteran is the 
recipient of the Combat Action Ribbon. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Procedural history

In the September 2007 rating decision, the RO granted the 
Veteran's claim of entitlement to service connection for PTSD 
and assigned a 30 percent disability rating.  In October 
2007, the RO received the Veteran's notice of disagreement 
(NOD) as to the 30 percent disability rating assigned.  In 
June 2008, a decision review officer (DRO) conducted a de 
novo review of the claim, and confirmed the RO's findings in 
a Statement of the Case (SOC).  The Veteran disagreed and 
initiated this appeal.  The appeal was perfected by the 
timely filing of the Veteran's substantive appeal (VA Form 9) 
in July 2008.  

Issues not on appeal

The September 2007 rating decision also denied the Veteran 
service connection for bilateral hearing loss and tinnitus.  
As evidenced by the claims folder, the Veteran did not 
express disagreement with the RO's denial as to either 
claim.  Accordingly, these issues are not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, impaired 
abstract thinking, depression, hypervigilance, impairment of 
memory, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  
There is no evidence of obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant, spatial disorientation, neglect of 
personal hygiene, or inability to establish and maintain 
effective relationships.

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

2.  Application of extraschedular provisions for the service-
connected PTSD is not warranted.  38 C.F.R. § 3.321(b) 
(2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability 
rating for his service-connected PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.




The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.
The Board observes that the Veteran received a general VCAA 
notice letter, dated July 2007, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  In any 
event, as is detailed below, the Veteran received VCAA notice 
pertaining to increased ratings in the aforementioned July 
2007 VCAA letter as well as an October 2007 VCAA letter. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2007 and October 2007 VCAA letters.  Specifically, the 
letters stated that VA would assist the Veteran in obtaining 
relevant records from any Federal agency, including those 
from the military, VA Medical centers, and the Social 
Security Administration.  The Veteran was also advised in the 
letters that a VA examination would be scheduled if necessary 
to make a decision on his claim.  With respect to private 
treatment records, the VCAA letters informed the Veteran that 
VA would make reasonable efforts to request such records.

The July 2007 and October 2007 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The July 2007 and October 2007 VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
Veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  [The Board 
observes that 38 C.F.R. § 3.159 was recently revised, 
effective as of May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.  Therefore, upon 
receipt of an application for a service connection claim, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced July 2007 and October 2007 VCAA letters, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations, and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the July 2007 and October 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claims were received and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule."  The letters also advised the 
Veteran of examples of evidence that would be pertinent to an 
effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008) [holding that 
for an increased-compensation claim, section        § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life].  
However, relying on the informal guidance in a letter from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 
2009 WL 2835434 (Fed. Cir.).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim.  There is no reasonable 
possibility that further assistance would aid in 
substantiating this claim.  The pertinent evidence of record 
includes the Veteran's statements, service treatment records, 
Social Security Administration (SSA) records, and VA 
treatment records.  

The Veteran was afforded VA examinations in September 2007 
and September 2009.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, reviewed his 
past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the VA examination reports are 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA 
has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  In his July 
2008 substantive appeal [VA Form 9], the Veteran declined the 
option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, diagnosis, and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate because it pertains specifically to the primary 
diagnosed disability in the Veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 concerning the rating of 
psychiatric disabilities read in pertinent part as follows:

100 percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent: Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). See 38 C.F.R. § 4.130 (2009) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

Analysis

Mittleider concerns

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates a 
diagnosis of depressive disorder, not otherwise specified 
(NOS), which he is not currently service-connected for.  See 
an April 2009 VA mental health evaluation report.
 
It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from the depressive 
disorder, NOS.  Further, no mental health professional has 
attempted to distinguish between said symptomatology.  
Accordingly, for the purposes of this decision, the Board 
will attribute all of the Veteran's psychiatric symptoms to 
his service-connected PTSD.

The Board adds, however, that the record also indicates that 
the Veteran has been diagnosed with alcohol abuse in 
remission.  See the September 2007 VA examination report.  
This is not service-connected.  Any problems associated with 
the non service-connected substance abuse will not be 
considered in evaluating this claim.

Schedular rating

The Veteran's service-connected PTSD is currently rated 30 
percent disabling.  For the reasons expressed immediately 
below, the Board finds that the Veteran's PTSD symptoms 
warrant the assignment of a 50 percent rating under 
Diagnostic Code 9411.

As indicated above, a 50 percent disability rating is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

With respect to flattened affect, a June 2008 VA psychologist 
noted in two mental health evaluation reports that the 
Veteran demonstrated evidence of a constricted affect.  
Multiple VA mental health evaluation reports have also 
described the Veteran's affect as "dysphoric," "euthymic," 
and "broad."  See, e.g., VA treatment records dated 
December 2009 and May 2008.    

There is no evidence in the Veteran's VA evaluation or 
treatment records of circumstantial, circumlocutory, or 
stereotyped speech.  In particular, the September 2009 VA 
examiner described the Veteran's speech as "spontaneous, 
logical, and coherent."  Consistently, the May 2008 VA 
mental health evaluation report described the Veteran's 
speech as "good, adequate rate, articulation."  

With respect to panic attacks, the Veteran reported in the 
June 2008 VA mental status evaluation that he experiences 
severe anxiety and panic "at times" when reminded of his 
combat in Vietnam.  He reported that he awakens in the middle 
of the night, sometimes with anxiety symptoms.  As such, 
panic attacks are demonstrated by the evidence of record.  

There is no evidence that the Veteran experiences difficulty 
in understanding complex commands.  However, there is 
evidence that the Veteran experiences difficulty 
concentrating.  Specifically, the September 2007 VA examiner 
noted that at certain points during the examination he had to 
"exert some effort to keep the dialogue on track."  
However, the September 2009 VA examiner reported "no clear 
problem" with the Veteran's concentration.  

Regarding impairment of short and long-term memory, the 
September 2007 and September 2009 VA examiners noted no 
memory loss or impairment.  However, the Veteran reported in 
a May 2008 VA mental health evaluation that his memory is 
"poor."  He has specifically noted that he "must write 
reminders to himself all the time."  See the Veteran's NOD 
dated October 2007.  Further, a May 2008 VA psychologist 
reported that one of the primary PTSD symptoms of the Veteran 
is his memory loss.  Accordingly, there is evidence that the 
Veteran experiences some memory loss.  

Although the Veteran reported that his judgment is impaired, 
the overwhelming medical evidence of record does not indicate 
evidence of such.  In particular, the April 2009 VA mental 
status report indicates that the Veteran's judgment was 
"good."  The September 2007 VA examiner similarly noted 
that the Veteran demonstrated "good social judgment."
 
Concerning impaired abstract thinking, the September 2007 VA 
examiner reported a decrease in the Veteran's abstract 
thinking.  As such, impaired abstract thinking is 
demonstrated by the competent medical evidence of record.  

With respect to disturbances of motivation and mood, the 
Veteran's depression and lack of motivation are repeatedly 
documented in the VA evaluation and treatment records.  
Specifically, at an April 2009 mental health evaluation, the 
Veteran reported a lack of motivation and depressed mood.  
Additionally, the May 2008 VA  mental status evaluation 
report indicates that one of the Veteran's PTSD symptoms 
includes depression.  Further, the Veteran complained of 
"low motivation" at a June 2009 VA mental status 
evaluation.  As such, the evidence of record shows that the 
Veteran experiences disturbances of motivation and mood.

Concerning work relationships, the evidence of record shows 
that the Veteran has been receiving Social Security (SSA) 
disability benefits since June 2007 because of his chronic 
obstructive pulmonary disease (COPD).  See the September 2009 
VA examination report.  Prior to receiving disability 
benefits, the Veteran worked on a loading dock with driving 
duties at a warehouse.  Although he reported that he 
maintains contact with some of his former co-workers on a 
regular basis, he also indicated that he had "at least" two 
fights with co-workers and "at one time a supervisor accused 
[him] of attempting to run him over with a forklift."  See 
the Veteran's NOD dated October 2007.  Accordingly, the 
evidence of record indicates that the Veteran experiences 
difficulty working with others.

Concerning social relationships, the Board notes that the 
Veteran's relationships have been affected by his PTSD 
symptoms.  The evidence of record shows that he divorced his 
wife in 1990 and remarried her in 2002.  Although he stated 
that his wife is supportive of him, when asked if he was 
close to her by the September 2009 VA examiner, he answered 
"yes and no."  He reported that he has difficulty trusting 
her as well as most people, and that he often curses in front 
of her which upsets her.  Therefore, he stated that their 
relationship is "marginal."  Further, the Veteran appears 
to have a strong relationship with his children, as he 
maintains frequent contact with them, although he stated that 
he is not as social with them as he was before his military 
service.  Moreover, the Veteran attends group support therapy 
for his PTSD, which he reports is helpful because it allows 
him to socialize with others.  However, the Veteran stated 
that he "still does not feel that he can open up 
significantly."   

Additionally, VA evaluation and treatment records repeatedly 
document the Veteran's regular intrusive thoughts, 
hypervigilance, anxiety, and nightmares relating to his 
experiences in Vietnam.  

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example impaired judgment, or circumstantial, 
circumlocutory, or stereotyped speech, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  See 38 
C.F.R. § 4.7 (2009).  Criteria for the assignment of a 50 
percent rating, which have arguably been met or approximated 
include impaired affect, panic attacks, impairment of memory, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing effective work and 
social relationships.

The Board also observes that the Veteran has been assigned 
GAF scores between 51 and 65, which indicate moderate to mild 
impairment.  See, e.g., VA mental health evaluation reports 
dated June 2009 and April 2009.  This is more appropriately 
reflected in the assignment of a 50 percent disability 
rating.  

Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 50 
percent is approximated.  See 38 C.F.R. § 4.7 (2009).

The Board also considered the assignment of a rating in 
excess of 50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran 
is not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For the reasons expressed immediately below, the 
Board has determined that the evidence does not support a 
conclusion that the Veteran has symptoms of occupational and 
social impairment, which would warrant the assignment of a 70 
or 100 percent disability rating.

With respect to the criteria for the assignment of a 70 
percent disability rating, the Board notes that, as discussed 
above, the Veteran has had periods of impaired impulse 
control with periods of violence towards his former co-
workers.  Additionally, the Veteran reported that he had 
difficulty working for his employer as a maintenance worker 
in June 2007 because he was "all stressed out," indicating 
difficulty adapting to stressful circumstances.

However, the Veteran's VA evaluations and treatment records 
do not indicate a history of suicidal ideation, obsessional 
rituals which interfere with routine activities, illogical, 
obscure, or irrelevant speech, or near-continuous panic or 
depression affecting the ability to function independently.  
Nor is there evidence of spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances, or inability to establish and 
maintain effective relationships.  

Because the Veteran demonstrates only 2 out of the 9 criteria 
for a 70 percent disability rating, the evidence of record 
does not support a conclusion that the Veteran has met the 
criteria for a 70 percent disability rating under 38 C.F.R. 
§ 4.130.

Moreover, there are no other factors which would lead the 
Board to conclude that a 70 percent disability rating is 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  A 
review of the medical evidence indicates that the Veteran's 
psychiatric symptomatology centers on his depression, 
anxiety, nightmares, hypervigilance, impaired abstract 
thinking, disturbances of mood and motivation, and difficulty 
establishing work and social relationships.  These symptoms 
are more congruent with the assigned 50 percent disability 
rating.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by 
such a rating.  The Board notes that the Veteran reported 
that he continues to have urges to harm himself or others.  
See the Veteran's VA Form 9 dated July 2008.  However, there 
is no evidence of gross impairment in thought processes and 
communication or grossly inappropriate behavior; nor is there 
persistent delusions and hallucinations, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or own name.  The Veteran himself does not 
appear to endorse the severe symptoms which are consistent 
with a 100 percent rating.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most 
closely approximates that which allows for the assignment of 
a 50 percent disability rating.  See 38 C.F.R. § 4.7 (2009).  
The appeal is allowed to that extent.

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from June 15, 2007, the date of his claim.

It appears from the medical records and the Veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection. Specifically, 
the Veteran reported in his October 2007 NOD that he stopped 
working in June 2007 due to depression, stress, and lack of 
motivation. Additionally, the September 2007 VA examiner 
noted the Veteran's impaired abstract thinking, nightmares, 
and difficulty concentrating.  Moreover, the September 2009 
VA examiner noted the Veteran's nightmares, depression, 
irritability, and impaired relationship with his wife.
 
The Board therefore believes that a 50 percent disability 
rating may be assigned for the entire period from June 15, 
2007.  There appears to have been no time during which the 
schedular criteria for a 70 or 100 percent rating were met or 
approximated.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
PTSD.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As discussed above, the Veteran 
has been receiving SSA disability benefits for COPD since 
June 2007.  The Board notes that the Veteran has stated that 
he left his previous job because of depression, stress, and 
lack of motivation associated with his PTSD.  See the 
Veteran's NOD dated October 2007.  However, as noted above, 
the criteria for the current 50 percent disability rating is 
"occupational and social impairment with reduced reliability 
and productivity."  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2009).  Although having no reason to doubt that the 
Veteran's PTSD symptomatology adversely impacts his 
employability, this is specifically contemplated by the newly 
assigned 50 percent schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
clearly demonstrates that the Veteran currently requires 
medication and therapeutic treatment for his PTSD 
symptomatology.  However, there is no evidence to suggest, 
nor does the Veteran so contend, that he has required 
hospitalization as a result of his PTSD symptomatology.  
Further, the record does not demonstrate any other reason why 
an extraschedular rating should be assigned.  Accordingly, 
the Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.





Conclusion

In summary, for the reasons and bases expressed above, the 
Board finds that the schedular criteria for a 50 percent 
disability rating for service-connected PTSD have been met.  
The benefit sought on appeal is therefore granted. 


ORDER

Entitlement to a 50 percent initial disability rating for 
service-connected PTSD is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.







____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


